DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
currently pending and have been considered below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 362737 to Atkinson (“Atkinson”)(copy provided to applicant with the January 29, 2021 Office Action).
Regarding independent claim 1, Atkinson discloses a flower display centerpiece, comprising: a rigid outer container (a) having an open top, a closed bottom (bottom surface of (a), FIG. 2), and a sidewall (sidewall of (a)) which extends upwards from the closed bottom to a top edge that is adjacent to the open top so as to embody a perimeter enclosing portion of the 
Regarding independent claim 12, Atkinson discloses flower display centerpiece, comprising: a rigid outer container (a) having an open top, a closed bottom (bottom surface of (a), FIG. 2)), and a sidewall (sidewall of (a)) which extends upwards from the closed bottom to a top edge that is adjacent to the open top so as to embody a perimeter enclosing portion of the outer container (FIGS. 1 and 2), wherein the sidewall includes a smooth, continuous interior sidewall surface (FIGS. 1 and 2, showing interior surface of sidewall of (a) (including interior surface of (c)) which extends from the closed bottom to the top edge (FIGS. 1 and 2); an interchangeable insert (d) configured to hold a plurality of flowers in at least one defined arrangement by receiving a stem of each of the plurality of flowers, wherein said interchangeable insert has a rim (FIGS. 1 and 2; pg. 2, lines 1-31); and wherein the interchangeable insert is adapted to be positioned within the outer container so as to be surrounded by and at least partially concealed within the outer container (FIGS. 1 and 2; pg. 2, lines 1-31), with the rim adjoining the outer container at all locations on the outer container where the interior sidewall 
Regarding independent claim 20, Atkinson discloses a flower display centerpiece, comprising: a rigid outer container (a) having an open top, a closed bottom (bottom surface of (a), FIG. 2), and a sidewall (sidewall of (a)) which extends upwards from the closed bottom to a top edge that is adjacent to the open top so as to embody a perimeter enclosing portion of the container (FIGS. 1 and 2) , wherein said outer container is defined by a bowl and the and the sidewall includes a continuous interior sidewall surface  (FIGS. 1 and 2, showing interior surface of sidewall of (a) (including interior surface of (c)) which extends from the closed bottom to the top edge (FIGS. 1 and 2); a hollow interchangeable insert (d) having a plurality of holes (m) and configured to hold a plurality of flowers in at least one defined arrangement by separately receiving the stem of each individual flower in the plurality of flowers in one of the plurality of holes (FIGS. 1 and 2; pg. 2, lines 1-31); wherein said closed bottom is defined by a planar base configured to stabilize the outer container when the interchangeable insert is positioned in the outer container and is holding flowers (FIGS. 1 and 2; pg. 2, lines 1-31); wherein said interchangeable insert has a partial spherical shape and a circular rim and is adapted to be positioned within the outer container so as to be surrounded by and at least partially concealed within the outer container (FIGS. 1 and 2; pg. 2, lines 1-31), with the circular rim adjoining the outer container at all locations on the outer container where the interior sidewall surface extends from the closed bottom (FIGS. 1 and 2) and adapted to removeably attach to the outer container (FIGS. 1 and 2; pg. 2, lines 1-31); wherein at least one of the plurality of holes (m) is adapted to frictionally grip the stem of at least one individual flower in the plurality of flowers, thereby enabling the selective adjustment of the length of the stem that extends from the interchangeable 
Regarding claims 2 and 13, Atkinson discloses wherein said closed bottom is defined by a planar base configured to stabilize the outer container when the interchangeable insert is positioned in the outer container and is holding flowers (FIGS. 1 and 2; pg. 2, lines 1-31).
Regarding claim 3, Atkinson discloses wherein said outer container is defined by a bowl (FIGS. 1 and 2; pg. 2, lines 1-31).
Regarding claim 4, Atkinson discloses wherein said interchangeable insert has a curved outer surface (FIGS. 1 and 2; pg. 2, lines 1-31).
Regarding claim 5, Atkinson discloses wherein said interchangeable insert has a partial spherical shape and a circular rim and the portion of the interchangeable insert that adjoins the outer container is defined by the circular rim (FIGS. 1 and 2; pg. 2, lines 5-9).
Regarding claims 6 and 14, Atkinson discloses wherein said interchangeable insert is hollow (FIGS. 1 and 2; pg. 2, lines 1-31).
Regarding claims 7 and 15, Atkinson discloses wherein said interchangeable insert is configured to hold the plurality of flowers in the at least one defined arrangement by separately receiving the stem of each individual flower in the plurality of flowers (FIGS. 1 and 2; pg. 2, lines 1-31).
Regarding claims 8 and 16, Atkinson discloses wherein said interchangeable insert includes a plurality of holes (m) and said interchangeable insert is configured to hold the 
Regarding claims 9 and 17, Atkinson discloses wherein at least one of the plurality of holes (m) is adapted to frictionally grip the stem of at least one individual flower in the plurality of flowers, thereby enabling the selective adjustment of the length of the stem that extends from the interchangeable insert (FIGS. 1 and 2; pg. 2, lines 1-31).
Regarding claims 10 and 18, Atkinson discloses wherein said outer container and said interchangeable insert each include corresponding fastener portions (e, g), wherein said corresponding fastener portions on said outer container and said interchangeable insert enable the interchangeable insert to removeably attach to the outer container (FIGS. 1 and 2; pg. 2, lines 1-31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson as applied to claims 1 and 12 above, in view of U.S. Patent 5,741,061 to Lehmann et al. (“Lehmann”).
Regarding claims 11 and 19, Atkinson teaches each and every feature of claims 1 and 12 as discussed above, but it does not explicitly teach a lighting element disposed on an inner surface of the interchangeable insert.
Lehmann, however, teaches a flower display, comprising a lighting element (14) disposed on an inner surface of the interchangeable insert (Abstract, FIGS. 2 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flower display of Atkinson by further including the lighting element, as taught by Lehmann, in order to light up the flower display. 
Response to Arguments
Applicant’s arguments filed October 14, 2021 with respect to claims 1-20 have been considered but are unpersuasive. 
Atkinson discloses each and every element of independent claims 1, 12, and 20, including “a rigid outer container having an open top, a closed bottom, and a sidewall which extends upwards from the closed bottom to a top edge that is adjacent to the open top so as to embody a perimeter enclosing portion of the container, wherein the sidewall includes a smooth, continuous interior sidewall surface which extends from the closed bottom to the top edge. 
As discussed above, Atkinson discloses a rigid outer container (a) having an open top, a closed bottom (bottom surface of (a), FIG. 2), and a sidewall (sidewall of (a)) which extends upwards from the closed bottom to a top edge that is adjacent to the open top so as to embody a perimeter enclosing portion of the container (FIGS., 1 and 2). Atkinson also discloses wherein 
Atkinson’s description of notches and lugs does not interfere with its disclosure of the claim limitations at issue. In fact, applicant’s claimed invention includes fasteners for attaching the interchangeable insert to the outer container (e.g., claims 20, 10, and 18; see also FIGS. 3-6 of applicant’s disclosure). 
Atkinson discloses each and every element of independent claims 1, 12, and 20, along with dependent claims 2-10 and 13-18. The combination of Atkinson and Lehmann teaches each and every element of dependent claims 11 and 19. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643